Citation Nr: 1723559	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-21 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with plantar fasciitis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis/disc disease of the thoracolumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis/disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to June 2010.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision (pes planus with plantar fasciitis) and a July 2011 (thoracolumbar and cervical spine) rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  In November 2016, during the pendency of his claims, the Appeals Management Center granted increased ratings for the disabilities.  

These matters were previously before the Board in June 2016 and were remanded for further development.  


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's bilateral foot disability has caused pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, which is not improved by orthopedic shoes or appliances. 

2.  The most probative evidence of record is against a finding that the Veteran's thoracolumbar spine or cervical spine disability manifested in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or forward flexion of the cervical spine to 15 degrees or less, or ankylosis of the cervical spine, thoracolumbar spine, or entire spine. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for bilateral pes planus with fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2016). 

2.  The criteria for a disability evaluation in excess of 10 percent for degenerative arthritis/disc disease of the thoracolumbar spine have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, DC 5242 (2016).

3.  The criteria for a disability evaluation in excess of 10 percent for degenerative arthritis/disc disease of the cervical spine have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, DC 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In its March 2017 brief, the Veteran's representative asserted that if the Board is unable to grant increased evaluations, it should order another examination by an outside expert due to a "conflict in severity" of the Veteran's disability.  The Board disagrees.  The clinical evidence does not reflect that there is a conflict in severity of the Veteran disabilities such that there would potentially be different ratings.  Rather, the clinical evidence, both private and VA, supports certain ratings; merely because the Veteran contends that he is entitled to a higher rating does not support a finding that another examination is warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Pes Planus

Diagnostic Code (DC) 5276 provides for a 30 percent rating for severe bilateral acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances. 

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, DCs 5235 - 5243, and are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Bilateral pes planus with plantar fasciitis

The Veteran's disability is rated as 30 percent disabling under DC 5276 from July 1, 2010, the effective date of the grant of service connection.  The Veteran would be entitled to a 50 percent evaluation if the evidence more closely approximates that he had pronounced bilateral acquired flatfoot, which requires symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  The Board finds, as is discussed in further detail below, that the evidence is against a finding that the Veteran's pes planus disability warrants a rating in excess of 30 percent for any period on appeal.

Records prior to the rating period on appeal reflect that the Veteran had tenderness to palpation on the plantar area, no pain elicited by motion (e.g. September 2008), foot pain (e.g. August 2009), and tenderness on palpation and excessive pronation (i.e. November 2009).  

A February 2010 contract examination report reflects that the Veteran reported constant pain in his feet which is aching, cramping, squeezing, and a level 8 out of 10.  He also reported stiffness, swelling, and fatigue.  Palpation of the plantar surface of both feet revealed slight tenderness.  Alignment of the Achilles tendon was normal bilaterally during weight bearing and during non-weight bearing.  

On the right foot, there was a slight degree of valgus present, which could be corrected by manipulation.  The right foot showed forefoot/midfoot mal-alignment of a slight degree, which can be corrected by manipulation.  On the right, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted. 

On the left, there was a slight degree of valgus present, which could be corrected by manipulation.  The left foot showed forefoot/midfoot mal-alignment of a slight degree, which could be corrected by manipulation.  On the left, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot inverted. The Veteran was noted to require arch supports.  He did not require orthopedic shoes, corrective shoes, foot supports, build-up of the shoes or shoe inserts.  The symptoms and pain are not relieved by the previously noted corrective shoe wear. 

The examination findings of only slight tenderness and a lack of deformity are against a finding of a 50 percent rating. 

A September 2010 private record reflects that the Veteran presented with foot pain.  There was no sign of decreased range of motion, instability, swelling, or stiffness.  There were signs of pain with movement.  A December 2010 VA clinical record reflects that the Veteran reported that his "feet are killing me".  He reported that orthotics for his military boots had been "quite helpful," but they did not fit into regular shoes.

A March 2011 podiatry consult reflects that the Veteran had been given devices for his shoes but had not been told how to wear them and reduce bulk to be able to wear them.  He reported that he was not wearing them at home.  The clinician found that the Veteran did not seem pleased with the recommendations and the need to give the devices an opportunity to control the foot with the constant use of the devices. 

A November 2011 podiatry record reflects that the Veteran was told to invest in boot style footgear and use his choice of any of the three sets of orthotic devices.  The Veteran was not wearing the devices, and reported wearing house shoes at home.  It was noted that the Veteran would need to be diligent about his treatment.

A February 2012 podiatry note reflects the Veteran reported a 20 percent worsening and has good orthotic devices in the shoes.

A February 2012 VA podiatry record reflects that the Veteran has good orthotic devices in his shoes.  The Veteran did not want surgery.  It was noted that there had been no physical changes or improvement since the last visit, and a report of the conditioning worsening by 20 percent; however, it was also noted that the Veteran had Tongue pads with apertures which seemed to help.  The Veteran was diagnosed with bunions and forefoot varus.  Another February 2012 VA record reflects that the Veteran reported that he felt that orthotics were helpful, but he had intermittent foot pain and was never pain free.  

A February 2015 VA examination report reflects that the Veteran reported aching pain to arch of the feet that increases with weight bearing.  Upon examination, it was noted that the Veteran had tried orthotics but there was no relief.  The examiner also found that the Veteran did not have extreme tenderness of plantar surfaces; however he had marked deformity and marked pronation.  He did not have inward bowing of the Achilles tendon or marked inward displacement and did not have severe spasm of the Achilles tendon on manipulation of the feet.  The examiner described the Veteran's plantar fasciitis as moderate bilaterally and does not chronically compromise weight-bearing.  There was pain on physical examination and it was noted to contribute to functional loss in weight-bearing and nonweight-bearing.  The examiner found that there was no noted additional range of motion loss due to pain on use during flare ups beyond that which was documented in the examination. 

The Veteran is competent to report pain in his feet and that he uses some type of device in his shoes.  However, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral pes planus. See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  Objective findings corroborating subjective complaints are required. 38 C.F.R. § 4.71a, DC 5276.

At times, the Veteran has had some of the symptoms noted in the rating criteria for a 50 percent rating; however, at no time, has he exhibited all of the required criteria.  The rating requires all, not just some, of the symptoms to be met.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  For instance, in the Veteran's case, he has not had marked inward displacement, severe spasms, or extreme tenderness.  The Board finds that the Veteran's disability is adequately compensated by a 30 percent rating and that it does not more closely resemble the criteria for a 50 percent rating. 

Finally, DC 5284, which provides for evaluation of foot injury, is not a "catch-all provision" for rating foot disorders, particularly where, as here, there are specifically designated rating criteria for the particular foot disorder. See Delisle v. McDonald, 789 F.3d 1372 (Fed.Cir. 2015). See also 38 C.F.R. § 4.14. As DC 5276 specifically applies to pes planus, evaluation under Diagnostic Code 5284 is inappropriate.  (Plantar fasciitis is the inflammation of the plantar fascia and may elicit midfoot and heel pain; pain is part of the rating criteria of DC 5276). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Thoracolumbar Spine

The Veteran's disability is rated as 10 percent disabling under DC 5242 from July 1, 2010, the effective date for service connection.  The Board acknowledges that the Veteran is competent to report some symptoms, and that the clinical records reflect, at times, some limitation of motion, and reports of symptoms such as pain, stiffness, and spasms.  The Board finds that a higher rating is not warranted for any period on appeal. 

A March 2010 STR reflects chronic mid thoracic pain with no radicular symptoms.  Private records reflect that the Veteran denied any radicular pain.  Upon examination, he had diffuse paraspinal tenderness in the thoracic spine (e.g. September 2010, November 2010 records.) November and October 2010 Results Physiotherapy records reflect that the Veteran had thoracic flexion to 70 degrees and extension to 30 degrees.  He had some muscle guarding and stiffness. 

A December 2010 record from Dr. C. V. notes DJD and DDD of the thoracic spine and facet joint arthrosis, and notes that the Veteran had trigger pint injection at T8-9.  

An April 2011 VA examination report reflects that the Veteran reported symptoms of decreased mobility and muscle spasms with stiffness and pain.  Medical treatment included NSAIDs (nonsteroidal anti-inflammatory drugs) , physical therapy, and Motrin.  Upon examination, there was no deformity, and no objective pain, guarding, or localized tenderness.  There were also no muscle spasms noted.  Straight leg raise was negative.  The Veteran had flexion from 0 to 90 degrees, extension from 0 to 30 degrees, and lateral flexion and rotation bilaterally from 0 to 30 degrees.  There was no limitation in range of motion from pain, fatigue, weakness, or lack of endurance with repetitive use.  The examiner found that there was no effect on usual occupation or usual daily activities. 

A February 2015 VA examination report reflects that the Veteran reported that he periodically gets Trigger point injections to his back for spasms.  He stated that he gets severe pain in the low back with the back "locking up" with spasms and making him unable to move.  Forward flexion was from 0 to 70 degrees, extension was from 0 to 20 degrees, bilateral lateral flexion and rotation was from 0 to 20 degrees.  The Veteran had no additional loss of function or range of motion after three repetitions.  The examiner could not, without speculation, opine as to additional loss of range of motion during a flare-up.  He had tenderness on palpation across the low back.  The examiner found that the Veteran did not have muscle spasms or guarding, and did not have radiculopathy or other neurologic abnormalities related to his disability, to include bowel or bladder problems. 

The evidence is against a finding that a rating in excess of 10 percent is warranted for any period on appeal.  The Veteran has forward flexion greater than 60 degrees, a combined range of motion of the thoracolumbar spine which is greater than 120 degrees, and does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, the Veteran has not had intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least two weeks in a 12 month period.  

The Board has considered the Veteran's complaints, to include stiffness or pain; however, even considering his complaints, he is not entitled to a rating in excess of 10 percent.  Stiffness alone is not sufficient to warrant a higher rating.  Stiffness, like pain, may cause a functional loss, but it, itself, does not constitute functional loss. See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, it must affect some aspect of the normal working movements of the body such as "excursion, strength, speed, coordination, and endurance" in order to constitute functional loss. In the Veteran's case, the Board has considered the clinical findings with regard to repetitive use, and the Veteran's statements and the factors under DeLuca v. Brown, 8 Vet. App. 2012 (1995).  The Board finds that the Veteran's symptoms do not cause functional loss such as to warrant a higher rating.

The Board has also considered the Veteran's contentions that he has chronic back pain and spasms to the "point of needing bed rest" (See March 2014 (VA Form 9); however, under The Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  The Veteran's statement that he has felt the need for bed rest is not sufficient to warrant a higher rating.  The evidence does not support a finding of physician-prescribed bed rest and treatment for a total duration of at least two weeks in a 12 month period.  

Finally, the Board has considered separate ratings for associated objective neurological abnormalities of his spine disability.  The probative evidence is against a finding of objective evidence of bowel, bladder, or other neurological abnormalities which would warrant separate ratings. (See 2010 and 2015 examination findings against such.)  The Board acknowledges that a June 2016 VA record reflects an assessment of low back pain and that the Veteran would like to see a chiropractor for right lower back with lumbar radiculopathy with back spasms.  There is no clinical evidence in the record which shows any findings with respect to the cited "radiculopathy".  If this claimed radiculopathy is in reference to pain alone, such would not be entitled to a separate rating.  Clinical records do not note tingling, numbness, loss of sensation, or loss of motor skills in the lower extremities or other findings such as to warrant a separate rating.  Although the Veteran is competent to report symptoms, he has not described symptoms which would warrant separate ratings.  The clinical records and VA examinations report no radiculopathy symptoms which would warrant a separate rating.  Thus, a separate rating for such is not warranted.  

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cervical Spine

The Veteran's disability is rated as 10 percent disabling under DC 5242 effective from July 1, 2010, the effective date for service connection.  The Board acknowledges that the Veteran is competent to report some symptoms, and that the clinical records reflect, at times, some limitation of motion, and reports of symptoms such as stiffness and pain.  The Board finds that the Veteran's symptomatology from his disability is adequately compensated in a 10 percent rating, and that a higher rating is not warranted for any period on appeal. 

Private records reflect that upon examination of the cervical spine, there was mild paraspinal tenderness, and mildly decreased neck range of motion (e.g. November 2010, December 2010).  STRs reflect pain between the shoulder blades with no radicular symptoms in the upper extremities (i.e. March 2010).

An April 2011 VA examination report reflects that the Veteran reported decreased mobility, occasional muscle spasm, stiffness, and pain.  The Veteran treated with NSAIDs, physical therapy, and Motrin.  There was no loss of work or hospitalization associated with the disability.  The Veteran reported flare-ups occur on a daily basis may last for several days with pain of 6-7 out of a 10.  

Upon examination in 2011, there was no deformity present, no muscle spasm present, and range of motion of flexion was to 45 degrees, extension from 0 to 45 degrees, and bilateral rotation from 0 to 80 degrees.  There was no limitation in range of motion from pain, fatigue, weakness or lack of endurance with repetitive use was noted on examination.  The examiner could not provide range of motion assessment during a flare-up without resort to speculation. 

A February 2015 VA examination report reflects flexion to 45 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 60 degrees, with no additional loss on repetitive use.  Pain was noted on examination and caused functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the cervical spine.  There was no guarding, muscle spasms, radiculopathy, sensory deficit, or IVDS, ankylosis, or abnormal deep tendon reflexes.  There was no radiculopathy, and no other neurologic abnormalities such as bowel or bladder problems.

The evidence is against a finding that a rating in excess of 10 percent is warranted for any period on appeal.  The Veteran has had forward flexion of the cervical spine greater than 30 degrees, and as noted above, has not had radiculopathy.  

As noted above, the Veteran's complaints such as pain are not sufficient to warrant a higher evaluation unless they affect some normal working movement to a degree which warrants a higher evaluation under the rating code.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  In addition, as noted above, the Veteran's statement that he has felt the need for bed rest is not sufficient to warrant a higher rating.  

The Board has considered the Veteran's complaints, to include stiffness or pain; however, even considering his complaints, he is not entitled to a rating in excess of 10 percent.  In the Veteran's case, the Board has considered the clinical findings with regard to repetitive use, and the Veteran's statements and the factors under DeLuca v. Brown, 8 Vet. App. 2012 (1995).  See also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board finds that the Veteran's symptoms do not cause functional loss such as to warrant a higher rating.

Finally, the Board has considered separate ratings for associated objective neurological abnormalities of his spine disability.  The probative evidence is against a finding of objective evidence of bowel, bladder, or other abnormalities. 

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other considerations

The Veteran's symptoms of his disabilities are contemplated by the schedular criteria.  The Veteran's complaints that his pain causes interference with sleep is considered in the Veteran's rating as pain which causes limitation of motion or other functioning is addressed in the rating criteria.  Further, pain with movement can be reasonably considered to include difficulty with any movement, including movement with sleep (i.e. moving in one's sleep).  Regardless, even if the Veteran has symptoms which are not considered in the rating criteria, the evidence does not support a finding that his disabilities have caused marked interference with employment or frequent periods of hospitalization.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. Mar. 6, 2017). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for more than twenty disabilities.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 2015 VA examination reflects that the Veteran's spine disabilities would prevent him from twisting and turning the neck, heavy lifting, pushing, bending, and pulling.  His foot disability would cause difficulty with extending walking and/or standing.  The evidence reflects that the Veteran is employed as a logistics manager; the evidence does not support a finding that it is less than substantial gainful employment or that he is unable to maintain his job as a manger due to his disabilities.  Thus, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised.



ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with plantar fasciitis is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis/disc disease of the thoracolumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis/disc disease of the cervical spine is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


